internal_revenue_service department of the treasury number release date index nos and p o box ben franklin station washington dc person to contact telephone number refer reply to cc ita plr-135425-01 date ein taxpayer x state y dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dear this responds to your letter dated date requesting a ruling on the proper federal_income_tax treatment of a proposed fund-raising activity involving the sale of the right to use niches and cenotaphs to members of the roman catholic community at a price which significantly exceeds the fair_market_value requested rulings taxpayer’s proposal of offering columbarium niches and cenotaphs for greater than fair_market_value falls within the guidelines for qualifying as a charitable_contribution with a partial consideration component under sec_170 of the internal_revenue_code no part of the payments received by taxpayer with respect to rights to use the columbarium under the proposed donor agreement will be unrelated_business_income under sec_511 applicable facts taxpayer is a parish of the roman catholic church with principal offices located at x in state y taxpayer is a tax-exempt_entity under sec_501 of the internal_revenue_code and is classified as a church and as an organization which is not a private_foundation under sec_170 and sec_509 the functions of taxpayer include ownership and operation of church property within the parish taxpayer represents that conducting funeral masses burying the dead and performing other sacraments for the dying and the bereaved are basic religious functions of the roman catholic church directly associated with its fundamental doctrines as part of its ministry the church has for many centuries provided consecrated burial grounds and crypts more recently columbaria for the internment of deceased loved ones taxpayer is currently constructing a columbarium on the church’s property which will include niches for the internment of cremated remains and cenotaphs for remembrances of loved ones buried elsewhere taxpayer proposes to initiate a fund- raising program under which members of the catholic community may purchase the right to use the niches and cenotaphs at a price which significantly exceeds the fair_market_value fmv it is proposed that a buyer donor wishing to use a niche or cenotaph will execute a donor’s agreement the donor’s agreement does not obligate taxpayer to furnish other goods or services customarily offered by funeral homes nor does taxpayer intend to do so the proposed payments pre-development and post- development and the estimated fmv for these donations are as follows item pre-development post-development fmv hillside companion niche cenotaph dollar_figurea dollar_figurec dollar_figureb dollar_figurec dollar_figured dollar_figuree law and analysis requested ruling no sec_170 permits a deduction for a charitable_contribution as defined in sec_170 sec_170 defines a charitable_contribution as a contribution or gift to or for_the_use_of certain qualifying organizations a contribution or gift_for the purposes of sec_170 is a voluntary transfer of money or property made by the transferor without receipt or expectation of a financial benefit commensurate with the money or property transferred see sec_1_170a-1 of the income_tax regulations revrul_67_246 1967_2_cb_104 states that to be deductible as a charitable_contribution for federal_income_tax purposes under sec_170 a payment to or for_the_use_of a qualified charitable_organization must be a gift to be a gift_for such purposes there must be among other requirements a payment of money or transfer of property without adequate_consideration the supreme court has stated that the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration 477_us_105 revrul_67_246 establishes a two-part test for determining when part of a dual character payment is deductible first the payment is deductible only if and to the extent it exceeds the market_value of the benefit received second the excess payment must be made with the intention of making a gift revrul_67_246 further states generally where a transaction involving a payment is in the form of a purchase of an item of value the presumption arises that the gift was not made for charitable_contribution purposes the presumption being that the payment in such a case is the purchase_price if a charitable_contribution_deduction is claimed with respect to the payment the burden is on the taxpayer to establish that the amount_paid is not the purchase_price of the privileges or benefits and that part of the payment in fact does qualify as a gift thus in showing that a gift has been made it is essential for the taxpayer to establish that the portion of the payment that is claimed as a gift represents the excess of the total amount_paid over the fmv of any substantial privileges or benefits received in return accordingly revrul_67_246 states that if payments solicited for a charitable fund-raising activity are designed to be partly a gift and partly the purchase_price of certain privileges or benefits the organization conducting the activity should employ procedures that make clear not only that a gift is being solicited in connection with the activity but also the amount_of_the_gift being solicited to do this the amount of property attributable to the purchase of privileges or benefits and the amount solicited as a gift should be determined in advance of solicitation in making such a determination the fmv of any substantial privileges or benefits attributable to the purchase must be taken into account after making such a determination the charitable_organization should notify its donors of the amounts allocable to each component of the payment see revrul_67_246 c b pincite revproc_90_12 1990_1_cb_471 in the instant case taxpayer proposes a charitable fund-raising activity designed to be partly a gift and partly the purchase_price of certain privileges or benefits specifically taxpayer plans to offer the right to use the columbarium’s niches and cenotaphs on its property to members of the catholic community at a price which significantly exceeds fmv taxpayer is employing procedures that make clear not only that a gift is being solicited in connection with the activity but also the amount_of_the_gift being solicited taxpayer informs potential buyer donors of the fmv of the niches and cenotaphs along with pre- and post-development prices taxpayer notifies buyers donors of the amounts allocable to each component of the payment by way of a donor’s agreement which states that the fmv for a niche is dollar_figured and dollar_figuree for a cenotaph based on the facts presented the proposed transactions clearly take the form of a purchase and contribution taxpayer has satisfied the two-part test in revrul_67_246 thus taxpayer’s proposal of offering columbarium niches and cenotaphs for greater than fmv falls within the guidelines for qualifying as a charitable_contribution with a partial consideration component under sec_170 requested ruling no sec_501 provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and religious purposes sec_511 imposes a tax on the unrelated_business_taxable_income of organizations otherwise exempt from federal_income_tax under sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 provides that the term trade_or_business includes any activity carried on for the production_of_income from the sale_of_goods or the performance of services sec_1_511-2 provides that beginning in but with certain transitional rules covering tax years beginning before date churches are subject_to the tax on unrelated_business_taxable_income under sec_511 sec_1_513-1 provides that unless one of the specific exceptions of sec_512 or sec_513 applies the gross_income of an exempt_organization subject_to sec_511 is includible as unrelated_business_income if the income is from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related aside from the need for or the production or use of the funds to the organization’s performance of its exempt functions sec_1_513-1 provides that for purposes of sec_513 the term trade_or_business has the same meaning that it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on within the meaning of sec_512 regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 provides that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes in senate report number 91st congress 1st session 1969_3_cb_469 on the tax reform act of public law the committee on finance stated that in the case of churches the term unrelated_business_income will not include the operation and maintenance of cemeteries as long as they are carried on in connection with the church revrul_79_359 1979_2_cb_226 holds that an organization providing traditional religious burial services qualifies for recognition of exemption under sec_501 it states that provision of burial services to members of a religion in compliance with the requirements of the religion’s laws perpetuates traditional religious customs and obligations and contributes to the advancement of religion in the instant case the proposed sales of niches and cenotaphs will be a trade_or_business carried on within the meaning of sec_1_513-1 and c thus the issue here depends on whether such activity is substantially related to the parish’s exempt purposes as required by sec_513 the parish church’s columbarium’s niches and cenotaphs will be used for decedents with respect to whom the roman catholic church has conducted or expects to conduct a funeral ceremony or ceremony in which roman catholic ordained clergy or those under vows preside or participate based on the legislative_history cited above a church’s operation and maintenance of a cemetery or this columbarium with niches and cenotaphs for decedents of the church’s religious denomination would not be an unrelated_trade_or_business as in revrul_79_359 providing traditional burial services that directly support and maintain basic tenets and beliefs of a religion regarding the burial of its members furthers the religious and charitable purpose of advancement of religion and thus is related to furtherance of exempt purposes under sec_501 accordingly based on the facts presented we rule as follows taxpayer’s sales of the rights to use the columbarium’s niches and cenotaphs in connection with anticipated funeral ceremonies to be performed there or elsewhere by the roman catholic church with respect to the decedents will be substantially related aside from the production_of_income to the parish’s exempt religious and charitable purposes under sec_501 and thus will not be an unrelated_trade_or_business under sec_513 and will not result in unrelated_business_taxable_income under sec_511 rulings based solely on the facts and representations submitted we conclude and rule as follows taxpayer’s proposal of offering columbarium niches and cenotaphs for greater than fmv falls within the guidelines for qualifying as a charitable_contribution with a partial consideration component taxpayer’s sales of the rights to use the columbarium’s niches and cenotaphs will be substantially related aside from the production_of_income to the parish’s exempt religious and charitable purposes under sec_501 and thus will not be an unrelated_trade_or_business under sec_513 and will not result in unrelated_business_taxable_income under sec_511 disclaimers and limitations except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provisions of the code and the income_tax regulations that may be applicable or under any other general principles of federal income_taxation neither is any opinion expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent sincerely yours clifford m harbourt senior technician reviewer branch associate chief_counsel income_tax accounting cc
